        Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 1 of 64                              PageID #: 7

                                                        CULPEPPER IP, LLLC
                                                                ATTORNEY AT LAW
                                                          75-170 HUALALAI ROAD, SUITE B204
KERRY S. CULPEPPER *                                            KAILUA-KONA, HI 96740                  JOSHUA LEE**

                                                                 TEL: (808) 464-4047
                                                                                                       ** ADMITTED TO PRACTICE IN
* ADMITTED TO PRACTICE IN VIRGINIA, HAWAI’I                      FAX: (202) 204-5181                   WASHINGTON AND BEFORE THE
 AND BEFORE THE USPTO                                                                                  USPTO
                                                                www.culpepperip.com
                                                                      ____________

                                                           PATENTS, TRADEMARKS & COPYRIGHTS


                                              Via Email: <abuse@cloudflare.com>

            Via First Class Mail
            Copyright Agent, Justin Paine
            Cloudflare
            101 Townsend Street
            Legal Department
            San Francisco, CA 94107

            March 25, 2021

                                   Re: Copyright Claim of allegation of contributory copyright
                                   infringement on websites registered or affiliated with Cloudflare



            Dear Sir or Madam:
                  A physical or electronic signature of the copyright owner, or a person authorized to act
            on behalf of the owner, of an exclusive copyright that has allegedly been infringed.


                   Joshua Lee authorized to act on behalf of owner American Cinema International, Inc.
            and Fallen Productions, Inc.
                        /Joshua Lee/


                     Identification of the copyrighted work claimed to have been infringed, or, if multiple
            copyrighted works at a single online site are covered by a single notification, a representative
            list of such works on that site.


                    Infringement of the motion picture Angel Has Fallen at the website:
            http://www.movieffm.net/movies/angel-has-fallen


                    Infringements of the motion picture Infidel at the websites:
            https://92-tv.xyz/vod/play/id/25865/sid/6/nid/1.html
            https://92-tv.xyz/vod/play/id/25865/sid/5/nid/1.html



                                                         Exhibit "1"
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 2 of 64                         PageID #: 8
        Page 2

 https://92-tv.xyz/vod/play/id/25865/sid/2/nid/1.html
 https://92-tv.xyz/vod/play/id/25865/sid/1/nid/1.html
 https://94-tv.xyz/vod/play/id/25865/sid/6/nid/1.html
 https://94-tv.xyz/vod/play/id/25865/sid/1/nid/1.html
 https://94-tv.xyz/vod/play/id/25865/sid/5/nid/1.html
 https://94-tv.xyz/vod/play/id/25865/sid/2/nid/1.html
 https://17drama.org/vod/play/id/25865/sid/6/nid/1.html
 https://17drama.org/vod/play/id/25865/sid/1/nid/1.html
 https://17drama.org/vod/play/id/25865/sid/5/nid/1.html
 https://17drama.org/vod/play/id/25865/sid/2/nid/1.html
 https://www.92-tv.com/vod/play/id/25865/sid/6/nid/1.html
 https://www.tiktokvideodown.com/vod-play-id-246091-sid-2-pid-1.html
 https://www.tiktokvideodown.com/vod-play-id-246091-sid-1-pid-1.html
 https://www.awsltv.com/vodplay/232225-1-1.html
 https://cn.tvju.tv/vodplay/142308-1-1.html
 https://cn.52ys.tv/vod/play/id/142308/sid/1/nid/1.html
 https://www.imvod.tv/vodplay/142308-1-1.html
 https://www.funtv.cc/play/142308/1-1.html
 https://www.17tv.tv/vp/42200-1-1.html
 https://tw.fun-tv.net/vod/play/id/25865/sid/6/nid/1.html
 https://tw.fun-tv.net/vod/play/id/25865/sid/1/nid/1.html
 https://tw.fun-tv.net/vod/play/id/25865/sid/5/nid/1.html
 https://tw.fun-tv.net/vod/play/id/25865/sid/2/nid/1.html
 https://gimy.club/vod/play/id/25865/sid/6/nid/1.html
 https://gimy.club/vod/play/id/25865/sid/2/nid/1.html
 https://gimy.club/vod/play/id/25865/sid/5/nid/1.html
 https://gimy.club/vod/play/id/25865/sid/1/nid/1.html
 https://www.duboju.tv/vodplay/118178-1-1.html
 https://www.ricevod.com/videoplay/142308-1-1.html
 https://www.17ys.net/vodplay/142308-1-1.html
 https://www.mmov.cc/vod/play/id/142308/sid/1/nid/1.html
 https://www.msyy.cc/play/55457-1-1.html


         Identification of the material that is claimed to be infringing or to be the subject of
 infringing activity and that is to be removed or access to which is to be disabled, and
 information reasonably sufficient to permit cloudflare.com to locate the material.
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 3 of 64                       PageID #: 9
           Page 3

           (1) stream and copy of the motion picture Angel Has Fallen distributed at following web
           domain/IP address:

 Website                           IP address
 Movieffm.net                      104.21.234.88


           (2) streams and copies of the motion picture Infidel distributed at following web
           domains/IP addresses:


 Website                                         IP address
 92-tv.xyz                                       104.21.61.105
 94-tv.xyz                                       104.21.30.79
 17drama.org                                     104.21.80.110
 92-tv.com                                       104.21.47.21
 Tiktokvideodown.com                             104.21.234.8
 Awsltv.com                                      104.21.32.132
 Cn.tvju.tv                                      104.26.0.6
 Cn.52ys.tv                                      104.21.75.25
 Imvod.tv                                        104.26.2.221
 Funtv.cc                                        104.21.74.24
 17tv.tv                                         104.26.0.163
 Tw.fun-tv.net                                   104.21.24.185
 Gimy.club                                       104.21.15.224
 Duboju.tv                                       104.26.14.127
 Ricevod.com                                     104.21.3.20
 17ys.net                                        104.21.88.254
 Mmov.cc                                         104.21.39.236
 Msyy.cc                                         104.21.17.127


         Information reasonably sufficient to permit cloudflare.com to contact the Complaining
 Party, such as an address, telephone number, and, if available, an electronic mail address at
 which the Complaining Party may be contacted.
           Joshua Lee, Esq.,
           Culpepper IP, LLLC,
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 4 of 64                     PageID #: 10
         Page 4

         75-170 Hualalai Road,

         Suite B204,

         Kailua-Kona, Hawaii 96740

         US Tel 1-808-464-4047

         joshua.lee@culpepperip.com


          A statement that the Complaining Party has a good faith belief that use of the material
  in the manner complained of is not authorized by the copyright owner, its agent, or the law.


         I have a good faith belief that use of the material in the manner complained of is not
  authorized by the copyright owner, its agent, or the law.
         Further, I have considered fair use.


         A statement that the information in the notification is accurate, and under penalty of
  perjury, that the Complaining Party is the owner, or is authorized to act on behalf of the owner,
  of an exclusive right that is allegedly infringed.


         The information in the notification is accurate, and under penalty of perjury, I am
  authorized to act on behalf of the owners, Fallen Productions, Inc. and American Cinema
  International, Inc. of an exclusive right that is allegedly infringed.

                                                Sincerely,
                                                /Joshua Lee/
                                                Joshua Lee

  Attachment: Screenshots
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 5 of 64   PageID #: 11



  17tv.tv
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 6 of 64   PageID #: 12




  17ys.net
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 7 of 64   PageID #: 13
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 8 of 64   PageID #: 14




  92-tv.com
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 9 of 64   PageID #: 15
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 10 of 64   PageID #: 16




  Awsltv.com
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 11 of 64   PageID #: 17
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 12 of 64   PageID #: 18



  Cn.52ys.tv
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 13 of 64   PageID #: 19




  Cn.tvju.tv
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 14 of 64   PageID #: 20
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 15 of 64   PageID #: 21




  Duboju.tv
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 16 of 64   PageID #: 22
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 17 of 64   PageID #: 23




  Funtv.cc
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 18 of 64   PageID #: 24
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 19 of 64   PageID #: 25




  Imvod.tv
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 20 of 64   PageID #: 26
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 21 of 64   PageID #: 27




  Mmov.cc
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 22 of 64   PageID #: 28
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 23 of 64   PageID #: 29




  Msyy.cc
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 24 of 64   PageID #: 30
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 25 of 64   PageID #: 31




  Ricevod.com
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 26 of 64   PageID #: 32
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 27 of 64   PageID #: 33




  Tiktokvideodown.com
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 28 of 64   PageID #: 34
      Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 29 of 64                             PageID #: 35

                                                      CULPEPPER IP, LLLC
                                                              ATTORNEY AT LAW
                                                        75-170 HUALALAI ROAD, SUITE B204
KERRY S. CULPEPPER *                                          KAILUA-KONA, HI 96740                 JOSHUA LEE**

                                                               TEL: (808) 464-4047
                                                                                                    ** ADMITTED TO PRACTICE IN
* ADMITTED TO PRACTICE IN VIRGINIA, HAWAI’I                    FAX: (202) 204-5181                  WASHINGTON AND BEFORE THE
 AND BEFORE THE USPTO                                                                               USPTO
                                                              www.culpepperip.com
                                                                    ____________

                                                         PATENTS, TRADEMARKS & COPYRIGHTS


                                        Via Email: < copyrightclaims@godaddy.com>

            Via First Class Mail
            Copyright Agent
            GoDaddy.com, LLC
            14455 N. Hayden Rd.
            Scottsdale, AZ 85260

            March 25, 2021

                                   Re: Copyright Claim of allegation of contributory copyright
                                   infringement on websites registered or affiliated with Godaddy



            Dear Sir or Madam:
                  A physical or electronic signature of the copyright owner, or a person authorized to act
            on behalf of the owner, of an exclusive copyright that has allegedly been infringed.


                        Joshua Lee authorized to act on behalf of owner American Cinema International, Inc.
                        /Joshua Lee/


                     Identification of the copyrighted work claimed to have been infringed, or, if multiple
            copyrighted works at a single online site are covered by a single notification, a representative
            list of such works on that site.

                    Infringements of the motion picture Infidel at the website:
            https://www.msyy.cc/play/55457-1-1.htmlhttps://www.funtv.cc/play/142308/1-1.html


                    Identification of the material that is claimed to be infringing or to be the subject of
            infringing activity and that is to be removed or access to which is to be disabled, and
            information reasonably sufficient to permit Godaddy to locate the material.
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 30 of 64                     PageID #: 36
         Page 2

         (1) streams and copies of the motion picture Infidel distributed at following web
         domain:


  Website
  Msyy.cc


         (2) Screenshots provided below


         Information reasonably sufficient to permit Godaddy to contact the Complaining Party,
  such as an address, telephone number, and, if available, an electronic mail address at which the
  Complaining Party may be contacted.
  Joshua Lee, Esq.,
  Culpepper IP, LLLC,
  75-170 Hualalai Road,
  Suite B204,
  Kailua-Kona, Hawaii 96740
  US Tel 1-808-464-4047
  joshua.lee@culpepperip.com


          A statement that the Complaining Party has a good faith belief that use of the material
  in the manner complained of is not authorized by the copyright owner, its agent, or the law.


         I have a good faith belief that use of the material in the manner complained of is not
  authorized by the copyright owner, its agent, or the law.
         Further, I have considered fair use.


         A statement that the information in the notification is accurate, and under penalty of
  perjury, that the Complaining Party is the owner, or is authorized to act on behalf of the owner,
  of an exclusive right that is allegedly infringed.


          The information in the notification is accurate, and under penalty of perjury, I am
  authorized to act on behalf of the owner, American Cinema International, Inc., of an exclusive
  right that is allegedly infringed.

                                                Sincerely,
                                                /Joshua Lee/
                                                Joshua Lee
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 31 of 64   PageID #: 37
         Page 3

   Screenshots:
  Msyy.cc
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 32 of 64   PageID #: 38
        Page 4
      Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 33 of 64                              PageID #: 39

                                                        CULPEPPER IP, LLLC
                                                                ATTORNEY AT LAW
                                                          75-170 HUALALAI ROAD, SUITE B204
KERRY S. CULPEPPER *                                            KAILUA-KONA, HI 96740                 JOSHUA LEE**

                                                                 TEL: (808) 464-4047
                                                                                                      ** ADMITTED TO PRACTICE IN
* ADMITTED TO PRACTICE IN VIRGINIA, HAWAI’I                      FAX: (202) 204-5181                  WASHINGTON AND BEFORE THE
 AND BEFORE THE USPTO                                                                                 USPTO
                                                                www.culpepperip.com
                                                                      ____________

                                                           PATENTS, TRADEMARKS & COPYRIGHTS


                                              Via Email: < legal@namecheap.com>

            Via First Class Mail
            Sergio Hernandez
            Namecheap, Inc. Legal
            4600 East Washington Street, Suite 305
            Phoenix, AZ 85034

            March 25, 2021

                                   Re: Copyright Claim of allegation of contributory copyright
                                   infringement on websites registered or affiliated with Namecheap



            Dear Sir or Madam:
                  A physical or electronic signature of the copyright owner, or a person authorized to act
            on behalf of the owner, of an exclusive copyright that has allegedly been infringed.


                        Joshua Lee authorized to act on behalf of owner American Cinema International, Inc.
                        /Joshua Lee/


                     Identification of the copyrighted work claimed to have been infringed, or, if multiple
            copyrighted works at a single online site are covered by a single notification, a representative
            list of such works on that site.

                    Infringements of the motion picture Infidel at the websites:
            https://92-tv.xyz/vod/play/id/25865/sid/6/nid/1.html
            https://92-tv.xyz/vod/play/id/25865/sid/5/nid/1.html
            https://92-tv.xyz/vod/play/id/25865/sid/2/nid/1.html
            https://92-tv.xyz/vod/play/id/25865/sid/1/nid/1.html
            https://94-tv.xyz/vod/play/id/25865/sid/6/nid/1.html
            https://94-tv.xyz/vod/play/id/25865/sid/1/nid/1.html
            https://94-tv.xyz/vod/play/id/25865/sid/5/nid/1.html
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 34 of 64                         PageID #: 40
         Page 2

  https://94-tv.xyz/vod/play/id/25865/sid/2/nid/1.html
  https://17drama.org/vod/play/id/25865/sid/6/nid/1.html
  https://17drama.org/vod/play/id/25865/sid/1/nid/1.html
  https://17drama.org/vod/play/id/25865/sid/5/nid/1.html
  https://17drama.org/vod/play/id/25865/sid/2/nid/1.html
  https://www.92-tv.com/vod/play/id/25865/sid/6/nid/1.html
  https://www.awsltv.com/vodplay/232225-1-1.html
  https://tw.fun-tv.net/vod/play/id/25865/sid/6/nid/1.html
  https://tw.fun-tv.net/vod/play/id/25865/sid/1/nid/1.html
  https://tw.fun-tv.net/vod/play/id/25865/sid/5/nid/1.html
  https://tw.fun-tv.net/vod/play/id/25865/sid/2/nid/1.html
  https://gimy.club/vod/play/id/25865/sid/6/nid/1.html
  https://gimy.club/vod/play/id/25865/sid/2/nid/1.html
  https://gimy.club/vod/play/id/25865/sid/5/nid/1.html
  https://gimy.club/vod/play/id/25865/sid/1/nid/1.html


          Identification of the material that is claimed to be infringing or to be the subject of
  infringing activity and that is to be removed or access to which is to be disabled, and
  information reasonably sufficient to permit Namecheap to locate the material.


         (1) streams and copies of the motion picture Infidel distributed at following web
         domain:


  Website
  92-tv.xyz
  94-tv.xyz
  17drama.org
  92-tv.com
  Awsltv.com
  Tw.fun-tv.net
  Gimy.club


         (2) Screenshots provided below
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 35 of 64                     PageID #: 41
         Page 3

          Information reasonably sufficient to permit Namecheap to contact the Complaining
  Party, such as an address, telephone number, and, if available, an electronic mail address at
  which the Complaining Party may be contacted.
         Joshua Lee, Esq.,

         Culpepper IP, LLLC,

         75-170 Hualalai Road,

         Suite B204,

         Kailua-Kona, Hawaii 96740

         US Tel 1-808-464-4047

         joshua.lee@culpepperip.com


          A statement that the Complaining Party has a good faith belief that use of the material
  in the manner complained of is not authorized by the copyright owner, its agent, or the law.


         I have a good faith belief that use of the material in the manner complained of is not
  authorized by the copyright owner, its agent, or the law.
         Further, I have considered fair use.


         A statement that the information in the notification is accurate, and under penalty of
  perjury, that the Complaining Party is the owner, or is authorized to act on behalf of the owner,
  of an exclusive right that is allegedly infringed.


          The information in the notification is accurate, and under penalty of perjury, I am
  authorized to act on behalf of the owner, American Cinema International, Inc., of an exclusive
  right that is allegedly infringed.

                                                Sincerely,
                                                /Joshua Lee/

                                                Joshua Lee



  Screenshots:
  92-tv.com
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 36 of 64   PageID #: 42
        Page 4
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 37 of 64   PageID #: 43
        Page 5

  Awsltv.com
      Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 38 of 64                             PageID #: 44

                                                       CULPEPPER IP, LLLC
                                                               ATTORNEY AT LAW
                                                         75-170 HUALALAI ROAD, SUITE B204
KERRY S. CULPEPPER *                                           KAILUA-KONA, HI 96740                 JOSHUA LEE**

                                                                TEL: (808) 464-4047
                                                                                                     ** ADMITTED TO PRACTICE IN
* ADMITTED TO PRACTICE IN VIRGINIA, HAWAI’I                     FAX: (202) 204-5181                  WASHINGTON AND BEFORE THE
 AND BEFORE THE USPTO                                                                                USPTO
                                                               www.culpepperip.com
                                                                     ____________

                                                          PATENTS, TRADEMARKS & COPYRIGHTS


                                              Via Email: < legal@namesilo.com>

            Via First Class Mail
            Kristaps Ronka
            NameSilo, LLC
            1300 E. Missouri Avenue, Suite A-110
            Phoenix, AZ 85014

            March 25, 2021

                                   Re: Copyright Claim of allegation of contributory copyright
                                   infringement on websites registered or affiliated with Namesilo



            Dear Sir or Madam:
                  A physical or electronic signature of the copyright owner, or a person authorized to act
            on behalf of the owner, of an exclusive copyright that has allegedly been infringed.


                        Joshua Lee authorized to act on behalf of owner American Cinema International, Inc.
                        /Joshua Lee/


                     Identification of the copyrighted work claimed to have been infringed, or, if multiple
            copyrighted works at a single online site are covered by a single notification, a representative
            list of such works on that site.

                    Infringements of the motion picture Infidel at the websites:
            https://www.tiktokvideodown.com/vod-play-id-246091-sid-2-pid-1.html
            https://www.tiktokvideodown.com/vod-play-id-246091-sid-1-pid-1.html
            https://cn.tvju.tv/vodplay/142308-1-1.html
            https://cn.52ys.tv/vod/play/id/142308/sid/1/nid/1.html
            https://www.imvod.tv/vodplay/142308-1-1.html
            https://www.zhuijuju.com/vodplay/128747-1-1.html
            https://www.236230.com/vodplay/84654-1-1/
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 39 of 64                         PageID #: 45
            Page 2

  https://www.funtv.cc/play/142308/1-1.html
  https://www.17tv.tv/vp/42200-1-1.html
  https://www.duboju.tv/vodplay/118178-1-1.html
  https://www.ricevod.com/videoplay/142308-1-1.html
  https://www.17ys.net/vodplay/142308-1-1.html
  https://www.mmov.cc/vod/play/id/142308/sid/1/nid/1.html


          Identification of the material that is claimed to be infringing or to be the subject of
  infringing activity and that is to be removed or access to which is to be disabled, and
  information reasonably sufficient to permit Namesilo to locate the material.


            (1) streams and copies of the motion picture Infidel distributed at following web
            domain:


  Website
  Tiktokvideodown.com
  Cn.tvju.tv
  Cn.52ys.tv
  Imvod.tv
  Zhuijuju.com
  236230.com
  Funtv.cc
  17tv.tv
  Duboju.tv
  Ricevod.com
  17ys.net
  Mmov.cc


         Information reasonably sufficient to permit Namesilo to contact the Complaining Party,
  such as an address, telephone number, and, if available, an electronic mail address at which the
  Complaining Party may be contacted.
            Joshua Lee, Esq.,

            Culpepper IP, LLLC,
            75-170 Hualalai Road,
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 40 of 64                     PageID #: 46
         Page 3

         Suite B204,

         Kailua-Kona, Hawaii 96740

         US Tel 1-808-464-4047

         joshua.lee@culpepperip.com


          A statement that the Complaining Party has a good faith belief that use of the material
  in the manner complained of is not authorized by the copyright owner, its agent, or the law.


         I have a good faith belief that use of the material in the manner complained of is not
  authorized by the copyright owner, its agent, or the law.
         Further, I have considered fair use.


         A statement that the information in the notification is accurate, and under penalty of
  perjury, that the Complaining Party is the owner, or is authorized to act on behalf of the owner,
  of an exclusive right that is allegedly infringed.


          The information in the notification is accurate, and under penalty of perjury, I am
  authorized to act on behalf of the owner, American Cinema International, Inc., of an exclusive
  right that is allegedly infringed.

                                                Sincerely,
                                                /Joshua Lee/

                                                Joshua Lee

  Attached: Screenshots
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 41 of 64   PageID #: 47



  Screenshots:

  Tiktokvideodown.com
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 42 of 64   PageID #: 48




  Cn.tvju.tv
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 43 of 64   PageID #: 49
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 44 of 64   PageID #: 50




  Cn.52ys.tv
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 45 of 64   PageID #: 51
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 46 of 64   PageID #: 52




  Imvod.tv
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 47 of 64   PageID #: 53
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 48 of 64   PageID #: 54




  Zhuijuju.com
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 49 of 64   PageID #: 55
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 50 of 64   PageID #: 56




  236230.com
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 51 of 64   PageID #: 57
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 52 of 64   PageID #: 58




  Funtv.cc
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 53 of 64   PageID #: 59
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 54 of 64   PageID #: 60




  17tv.tv
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 55 of 64   PageID #: 61
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 56 of 64   PageID #: 62




  Duboju.tv
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 57 of 64   PageID #: 63
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 58 of 64   PageID #: 64




  Ricevod.com
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 59 of 64   PageID #: 65
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 60 of 64   PageID #: 66




  17ys.net
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 61 of 64   PageID #: 67
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 62 of 64   PageID #: 68




  Mmov.cc
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 63 of 64   PageID #: 69
Case 1:21-mc-00122-JMS-RT Document 1-2 Filed 03/25/21 Page 64 of 64   PageID #: 70
